PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Continental Automotive GmbH
Application No. 15/928,317
Filed: March 22, 2018
For: METHOD FOR DETECTING A SPECIAL OPERATING STATE OF A MOTOR VEHICLE, MOBILE APPARATUS, COMPUTER PROGRAM PRODUCT AND REFERENCE NOISE COLLECTION
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed May 31, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Ronald P. Bender appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee, as required by the Notice of Allowance and Fee(s) Due, mailed August 4, 2021, which set a period for reply of three months.  Accordingly, the date of abandonment of this application is November 5, 2021. A Notice of Abandonment was mailed November 19, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a PTOL-85 transmittal form and issue fee of $1200, an RCE and fee of $1360 and the submission required by 37 CFR 1.114, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay.  

This application is being referred to Technology Center Art Unit 3669 for appropriate action in the normal course of business on the reply received January 18, 2022 and May 31, 2022.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-7141.


/LASHAWN MARKS/
Paralegal Specialist, OPET